Citation Nr: 0904259	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the matter of whether the character of 
the appellant's discharge from service is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits, 
and, if so, whether the character of the appellant's 
discharge constitutes same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The appellant served on active duty from July 1966 to October 
1970.  The character of discharge from that service is the 
matter addressed by this appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which determined that the 
character of the appellant's discharge from military service 
is a bar to entitlement to VA benefits.  

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Atlanta, Georgia in 
February 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board in May 
2007 to ensure compliance with due process requirements.  The 
appellant has been provided corrective notice and the 
evidentiary record developed in substantial compliance with 
all prior Board remand instructions and has now been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by administrative decision in July 
2002, which determined that he was not eligible for VA 
benefits based on the character of his discharge from 
military service.  

2.  Evidence presented since the July 2002 denial is new and 
relates to an unestablished fact necessary to substantiate 
the claim.  When presumed credible, the new evidence raises a 
reasonable possibility of substantiating the claim.

3.  The appellant's discharge from service in November 1968 
was a conditional discharge for the purposes of immediate 
reenlistment, and his active military service in its entirety 
is considered to be a single period of service.  

4.  In October 1970, the appellant was discharged from active 
military service due to frequent periods of absence without 
leave and a civil conviction for forgery.  

5.  The appellant's military service was dishonorable.

6.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in his 
discharge from service. 


CONCLUSIONS OF LAW

1.  The July 2002 administrative decision is final.  38 
U.S.C.A. § 7105(c)(West 2000); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2002).

2.  The evidence added to the record since July 2002 is new 
and material evidence; the claim of entitlement to VA 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The appellant's character of discharge from his period of 
service is a bar to VA benefits, including health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  38 U.S.C.A. §§ 101(2), 5107, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has considered whether the 
notice and development provisions of VA law are applicable to 
this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103,  5103A, 5107, 5126 (West 2002 & Supp. 
2007).  The Board finds that, because this case involves the 
legal question regarding whether the appellant has adequate 
standing to apply for VA benefits, the notice and duty to 
assist provisions do not apply.  Dela Cruz v. Principi, 15 
Vet. App. 143  (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. 
Reg. 59989  (2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).   

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the Appeals Management Center 
(AMC) provided notice to the appellant in correspondence in 
May 2007 and May 2008.  Specifically, the AMC notified the 
appellant of information and evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitus, to include whether the character of his discharge 
rendered him ineligible for benefits.  He was notified of the 
information and evidence that VA would seek to provide, and 
the information and evidence that the appellant was expected 
to provide.  He was also informed of the process by which 
initial disability ratings and effective dates are 
established.  

Furthermore, the appellant has been afforded a personal 
hearing before the undersigned and he has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Service personnel 
records have been associated with the claims file.  The 
appellant has not identified any additional evidence 
pertinent to his claim which is not already of record.  VA 
has no obligation to provide any further notice or assistance 
to this appellant.    

New and Material Evidence

A review of the record reveals that the appellant has applied 
for VA benefits on at least four occasions beginning in May 
1977.  Each time, the RO has determined that the character of 
the appellant's discharge from military service prohibited 
entitlement to VA benefits.  The most recent claim relates to 
entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.  This claim was 
originally denied by a July 2002 rating decision that found 
the appellant was not entitled to VA benefits based upon the 
character of his discharge.  An appeal of that decision was 
not perfected, and the decision became final.  38 U.S.C.A. 
§ 7105(c)(West 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

In August 2004, the appellant filed a claim to reopen the 
previously denied service connection claim.  Although the RO 
apparently did not consider whether new and material evidence 
had been submitted sufficient to reopen the claim, the claim 
was again denied upon the same grounds in November 2004.  
Nonetheless, the Board must now make a separate determination 
whether new and material evidence has been submitted.  See 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the appellant's previously and finally denied claims).  

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
all evidence submitted since the July 2002 decision will be 
reviewed for newness and materiality.  

Evidence submitted since the last final disallowance of the 
claim includes the appellant's personal testimony before the 
undersigned in February 2007, as well as arguments submitted 
by the appellant's service representative in September 2004, 
December 2004, and January 2009.  In general, the appellant, 
and the service representative on his behalf, assert that the 
appellant could have been eligible for discharge under 
conditions other than dishonorable in July 1969, the end of 
the original three year enlistment period, and on that basis 
the later discharge under other than honorable conditions 
should not be a bar to entitlement to VA benefits.  See, 
e.g., Appellant's post-remand brief, January 2009.  This 
evidence is new in that it has not previously been considered 
by agency decision makers.  It is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to VA benefits.  When the 
credibility of the assertion is presumed for the limited 
purpose of determining its materiality, the facts presented 
raise a reasonable possibility of substantiating the claim.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  As 
such, the Board determines that there is new and material 
evidence sufficient to reopen the matter of whether the 
character of the appellant's discharge is a bar to 
entitlement to VA benefits.  

Character of Discharge

In the administration of VA law, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R.  § 3.1(d) (2008).  If the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2008).  A discharge under  
honorable conditions is binding on the VA as to the character  
of discharge.  38 C.F.R. § 3.12(a) (2008).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is  
found that the person was insane at the time of committing  
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2008).  In order for a person to be found to have 
been insane at the time of committing the offense, the 
insanity  must be such that it legally excuses the acts of 
misconduct.  Additionally, there must be a causal connection 
between the insanity and the misconduct in order to 
demonstrate that a claimant's other than honorable discharge 
should not act as a bar to the grant of veterans' benefits.  
Cropper v. Brown, 6  Vet. App. 450 (1994). 

Additional considerations apply when there is an intervening 
conditional discharge.  A conditional discharge occurs under 
specified circumstances that include, as here, where a person 
is discharged prior to the date that person was eligible for 
discharge under the length of service system, so that he 
might reenlist.  38 C.F.R. § 3.13(a) (2008).  Unless an 
exception applies, the entire period of service, 
notwithstanding the intervening conditional discharge, will 
constitutes a single period of service.  38 C.F.R. § 3.13(b) 
(2008).  Character of discharge is then determined based upon  
the character of the final termination of such period of 
active service.  Id.  

The exceptions to the rule of 38 C.F.R. § 3.13(b) state in 
pertinent part, that a person shall be considered to have 
been unconditionally discharged or released from active 
service when the following conditions are met: (1) The person 
served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time 
of entry into service; (2) The person was not discharged or 
released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (3) The person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment. 38 C.F.R. § 3.13(c) (2008).  

In the present case, the nature of the required legal 
determination necessitates a thorough understanding of the 
appellant's service history.  The appellant initially 
enlisted for a three year term of service beginning in July 
1966.  This period of obligation was scheduled to end on July 
12, 1969.  See Personnel Information Exchange System (PIES) 
Response, October 2004 (showing summary of service dates and 
periods of absence without leave); see also DD Form 214 
(showing three year term of service beginning in July 1966, 
hereinafter referred to as first DD Form 214).  

However, on November 3, 1968, prior to completion of the 
initial three year service obligation ending in July 1969, 
the appellant was discharged under honorable conditions for 
the purpose of immediate reenlistment.  The appellant then 
served from November 4, 1968 to October 15, 1970.  He had 
five periods of absence without leave totaling approximately 
454 days and was convicted by a civil court  during his term 
of service, and on this basis was discharged "under 
conditions other than honorable."  DD Form 214 (showing 
service beginning in November 1968, i.e. second DD Form 214).  

The appellant asserts that these constitute two distinct 
periods of military service, and that because the first DD 
Form 214 shows an honorable discharge, and this is the period 
of service on which the claim for service connection for 
diabetes mellitus is based, the later period of service, 
although resulting in a less than honorable discharge, does 
not present a bar to entitlement to VA benefits.  See, e.g.,  
Board hearing transcript, February 2007.  As such, the 
appellant relies upon the exceptions to the rule regarding 
conditional discharges defined in 38 C.F.R. § 3.13.  

This rule states generally, that the entire period of service 
that includes a conditional discharge for purposes of 
continued military service will be considered to be a single 
period governed by the final determination regarding the 
character of discharge at the conclusion of the total period 
of service.  38 C.F.R. § 3.13(a)(b) (2008).  Thus, applying 
the general rule to the facts of this case would result in a 
single period of service from July 1966 to October 1970, for 
which entitlement to VA benefits would be determined based 
upon the discharge under conditions other than honorable.  

For the exception to apply, resulting in two separate and 
distinct periods of service, the appellant must have served 
for the full period of the initial service obligation (three 
years ending in July 1969); must not have been discharged at 
that time due to the intervening reenlistment; and must have 
been eligible for a discharge or release under conditions 
other than dishonorable in July 1969 except for the 
intervening enlistment.  38 C.F.R. § 3.13(c) (2008).  

The first two elements of the exception are met by the facts 
of this case.  The appellant did indeed serve beyond July 
1969, thus fulfilling the initial service obligation, and was 
not discharged at that time because he had reenlisted for 
additional service.  The remaining question is whether, had 
the appellant been discharged or released from active 
military service in July 1969 as originally scheduled, would 
he have been eligible for a discharge under conditions under 
other than dishonorable.  

A discharge is considered to have been issued under 
dishonorable conditions if it is to escape trial by general 
court martial, or for offenses of mutiny, spying, moral 
turpitude, willful and persistent misconduct, or homosexual 
acts with aggravating circumstances.  38 C.F.R. § 3.12(d) 
(2008).  If a discharge is based upon willful and persistent 
misconduct, it is to be considered to be a dishonorable 
discharge, unless the discharge is for a minor offense and 
service was otherwise honest, faithful, and meritorious.  
38 C.F.R. § 3.12 (d)(4) (2008).  

In this case, prior to fulfilling his initial three year 
service obligation in July 1969, a special court martial 
convicted the appellant of two specifications of absence 
without leave (AWOL).  The record of this conviction reflects 
that the appellant was AWOL for 35 days from January 21, 1969 
to February 25, 1969 and for 65 days from March 10, 1969 to 
May 14, 1969.  See DA Form 20B.  The appellant was sentenced 
to extra duty for one month and reduction in rank to Private 
First Class.  However, at the time of these offenses, absence 
without leave for more than 30 days was punishable up to and 
including dishonorable discharge with forfeiture of all pay 
and allowances.  Manual for Courts-Martial, United States 25-
11 (rev. ed., 1969).  

The Board finds that the occurrence of two such periods of 
extended absence without leave is evidence of willful and 
persistent misconduct.  Thus, although the appellant was not, 
in fact, discharged as scheduled in July 1969 due to the 
intervening reenlistment, the Manual for Courts-Martial shows 
that the appellant could have received a dishonorable 
discharge for misconduct committed during the period of 
service in question.  As such, the criteria for an exception 
to the rule regarding conditional discharges established by 
38 C.F.R. 3.13(c), and cited by the appellant as the basis on 
which this appeal should be granted, are not met.   

Furthermore, assuming arguendo, that the appellant's extended 
periods of AWOL prior to July 1969 were no greater than a 
minor offense, the appellant's remaining service was far from 
meritorious.  He subsequently committed additional AWOL 
offenses from August 9, 1969 to August 28, 1969 (20 days), 
from September 5, 1969 to November 15, 1969 (72 days), and 
from January 27, 1970 to October 15, 1970 (262 days).  The 
full duration of the time the appellant spent as absent 
without leave amounts to over 450 days.  See generally, PIES 
response, supra.  Ultimately, in September 1970, the 
appellant's commanding officer cited the appellant's AWOL 
history and his April 1970 civil conviction for Uttering 
Forgery and recommended an undesirable discharge as the 
appellant was determined to be "of no value whatsoever to 
the United States Army."  Personnel memo, September 1970.  
There is no evidence of, nor does the appellant contend, that 
he was insane at the time that any of these offenses were 
committed.  

Therefore, considering all of the factual evidence of record, 
the Board finds that the appellant did not complete the 
requisite § 3.13(c) service prior to the inception of the 
conduct that resulted in his discharge under other than 
honorable conditions.  As such, the general rule applies 
pertaining to a conditional discharge, and the entire period 
of service is governed by the negative character of the final 
termination from service in October 1970.  38 C.F.R. § 3.13 
(2008).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  


ORDER

The claim to reopen the matter of whether the character of 
the appellant's discharge from service is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits 
is granted.

The character of the appellant's service is a bar to VA 
benefits, and the appeal is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


